DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

112(a) Rejections Withdrawn
The rejection of claims 30, 31 and 35 under 35 USC 112(a) or 35 USC 112 (pre-AIA ), first paragraph, outlined in the previous Office Action, has been overcome by inventor’s amendment.  With respect to claims 30 and 31, the amendment cancels the claims.  With respect to claim 35, inventor’s amendment (to claim 29) and inventor’s declaration (drawn to azacitidine) have been carefully considered and are persuasive.  The subject matter of claim 35 is enabled.  

Claim Rejections - 35 USC § 112(a), MAINTAINED
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 29 and 34-55 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a combination comprising (a) an Mcl-1 inhibitor selected from (2R)-2-{[(5Sa)-5-{3-chloro-2-methyl)-4-[2-(4-methylpiperazin-1-yl)ethoxy]phenyl}-6-(5-fluorofuran-2-yl)thieno[2,3-d]pyrimidin-4-yl]oxy}-3-(2-{[1-(2,2,2-trifluoroethyl)-1H-pyrazol-5-yl]methoxy}phenyl)propanoic acid and (2R)-2-{[(5Sa)-5-{3-chloro-2-methyl)-4-[2-(4-methylpiperazin-1-yl)ethoxy]phenyl}-6-(4-fluorophenyl)thieno[2,3-d]pyrimidin-4-yl]oxy}-3-(2-{[2-(2-methyoxyphenyl)pyrimidin-4-yl]methoxy}phenyl)propanoic acid, or their enantiomers, diastereoisomers, atropisomers and addition salts, and (b) a second anticancer agent selected from the anthracycline idarubicin, the compound cytarabine and the hypomethylating agents decitabine and azacitidine does not reasonably provide enablement for (a) an Mcl-1 inhibitor selected from (2R)-2-{[(5Sa)-5-{3-chloro-2-methyl)-4-[2-(4-methylpiperazin-1-yl)ethoxy]phenyl}-6-(5-fluorofuran-2-yl)thieno[2,3-d]pyrimidin-4-yl]oxy}-3-(2-{[1-(2,2,2-trifluoroethyl)-1H-pyrazol-5-yl]methoxy}phenyl)propanoic acid and (2R)-2-{[(5Sa)-5-{3-chloro-2-methyl)-4-[2-(4-methylpiperazin-1-yl)ethoxy]phenyl}-6-(4-fluorophenyl)thieno[2,3-d]pyrimidin-4-yl]oxy}-3-(2-{[2-(2-methyoxyphenyl)pyrimidin-4-yl]methoxy}phenyl)propanoic acid, or their enantiomers, diastereoisomers, atropisomers and addition salts, and (b) a second anticancer agent selected from the anthracyclines daunorubicin and mitoxanthrone or the hypomethylating agent guadecitabine.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  

Inventor’s amendment and inventor Geneste’s declaration have been carefully considered but are not persuasive.  (Inventor’s declaration is drawn to azacitidine.)  
Inventor has narrowed the anthracyclines to 3 (idarubicin, daunorubicin, mitoxanthrone) as well as the hypomethylating agents to 3 (decitabine, azacitidine, guadecitabine).  The specification provides data for the synergistic effects of idarubicin, and decitabine while inventor’s declaration provides data for azacitidine.  There is no data demonstrating the synergistic effects of daunorubicin, mitoxanthrone or guadecitabine.  However, such a demonstration is crucial to patentability because the instant invention is predicated upon a synergistic effect between these second anticancer agents and each of the two Mc1-1 inhibitors, in an unpredictable art, and because synergism may be expected or unexpected.  In re Hoellmantel, 139 USPQ 496.  

As was outlined in the previous Office Action, with regard to rejections under 35 USC 112(a) or 35 USC 112, first paragraph, the following factors are considered (In re Wands 8 USPQ 2d 1400, 1404 (CAFC 1988)):  a) Breadth of claims; b) Nature of invention; c) State of the prior art; d) Level of ordinary skill in the art; e) Level of predictability in the art; f) Amount of direction and guidance provided by the inventor; g) Working examples and; h) Level of experimentation needed to make or use the invention based on the content of the disclosure.

b,c) The nature of the invention is determined in part by the state of the prior art.  
It is, of course, known in the art to treat cancers with drug combinations.  For instance prior art of record, US 2019/0062428 A1 (which claims priority in the US as of 6/19/2017) teaches a combination of anti-CD47 antibodies and cell death-inducing agents in the treatment of cancer (abstract). The reference explicitly teaches that the cell death inducing agents may be MCL-1 inhibitors and explicitly teaches MIK 665 as such an inhibitor (page 7, [0102]).  MIK 665 is instant Compound 1.  (Note the partial Substance Detail entry for CAS Registry Number 17999631-75-6, prior art of record.)  
d) The level of skill in the art is considered to be relatively high.
e) The level of predictability in the art is considered to be relatively low.  
The basis of all modern medicine and biology is, of course, chemistry.  Yet even under the best of circumstances, and more than two hundred years after Lavoisier laid the foundations of its modern practice, chemistry remains an experimental science.  Neither the medicinal/biological arts nor the chemical arts upon which they are based have advanced to the point where certainty has replaced the need for clinical and/or laboratory experimentation.
Note that the enabled scope varies inversely with the degree of unpredictability in the art.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d, 833, 839, 166 USPQ 18, 24 (1970).  

h)  The instant invention is predicated upon a positive synergism between components (a) and (b) of the instant composition.  However, inventor’s extrapolation from a single example of an anthracycline, idarubicin, in the specification, to further include the anthracyclines daunorubicin and mitoxanthrone is unreasonable.  As is the extrapolation from a single example of a hypomethylating agent, decitabine, in the specification, and another, azacitidine, in the declaration, to further include the hypomethylating agent guadecitabine.  This is so because it is well-known that synergism may be expected or unexpected.  In re Hoellmantel, 139 USPQ 496.  
It would require an undue amount of experimentation in an unpredictable art (cancer treatment) in order to determine if the synergism demonstrated for the exemplified single compounds extends to each member of a broad structurally defined class (anthracyclines), in particular the anthracyclines daunorubicin and mitoxanthrone, and even more so if such synergism extends to each member of a broad functionally defined class (hypomethylating agents), in particular guadecitabine.  Note that case law is clear on this point: enablement of a single compound cannot provide enablement for the breadth of claims sought in arts which are unpredictable.  Ex parte Hitzeman, 9 USPQ 2d 1821 (BPAI 1987).  A patent is not a hunting license, nor a reward for search.  But rather is compensation for a search’s successful conclusion.  Protection is granted Genetech Inc. v. Nova Nordisk, 108 F.3d 1361, 42 USPQ 2d 1001, Fed. Circuit 1997.  

112(b) Rejections Withdrawn
The rejections of claims 54 and 55 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, have been overcome by inventor’s amendment.  With respect to claim 54, the amendment clarifies the claim as appropriate.  With respect to claim 55 (indefinite from indefinite), the rejection is moot.  

Allowable Subject Matter
As stated in the previous Office Action, the examiner notes for clarity of the record that (2R)-2-{[(5Sa)-5-{3-chloro-2-methyl)-4-[2-(4-methylpiperazin-1-yl)ethoxy]phenyl}-6-(5-fluorofuran-2-yl)thieno[2,3-d]pyrimidin-4-yl]oxy}-3-(2-{[1-(2,2,2-trifluoroethyl)-1H-pyrazol-5-yl]methoxy}phenyl)propanoic acid is instant Compound 2 (specification at page 15, line 5).  This is compound CAS Registry Number 1799633-27-4 as the free base and is diagramed in the CAS Substance Detail entry accompanying the previous Office Action.  
The examiner notes for clarity of the record that (2R)-2-{[(5Sa)-5-{3-chloro-2-methyl)-4-[2-(4-methylpiperazin-1-yl)ethoxy]phenyl}-6-(4-fluorophenyl)thieno[2,3-d]pyrimidin-4-yl]oxy}-3-(2-{[2-(2-methyoxyphenyl)pyrimidin-4-yl]methoxy}phenyl)propanoic acid is instant Compound 1 (specification at page 14, line 25).  This compound is CAS Registry Number 1799631-75-6 as the free base and is this compound is also known as MIK 665.  

Claims 32-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The subject matter of the remaining claims would also be allowable once the 112 rejection outlined above has been overcome.  The following is a statement of reasons for the indication of allowable subject matter: 
The key to the instant invention is the positive synergistic combination of instant Compound 1 or 2 and idarubicin, cytarabine, decitabine or azacitidine.  US 2019/0062428 A1 (which claims priority in the US as of 6/19/2017), prior art of record outlined above, appears to be the closest prior art.  Example 9 (page 47, [0522]ff) teaches a combination of an anti-CD47 antibody and doxorubicin (an anthracycline).  The reference does not teach, show, suggest or make obvious the instant combination, pharmaceutical compositions or methods.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        2/7/2022